Execution Version REVOLVING CREDIT AGREEMENT dated as of March 21, 2011 among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, THE BANKS LISTED HEREIN, JPMORGAN CHASE BANK, N.A., as Administrative Agent and Initial Issuing Bank, THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, and THE BANK OF NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., KEYBANK NATIONAL ASSOCIATION, and MIZUHO CORPORATE BANK, LTD. as Co-Documentation Agents J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC., and THE BANK OF NOVA SCOTIA, as Co-Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS ARTICLE 1 Definitions PAGE Section 1.01.Definitions 1 Section 1.02.Accounting Terms and Determinations 19 Section 1.03.Types of Borrowings 20 Section 1.04.Letter of Credit 20 ARTICLE 2 The Credits Section 2.01.Commitments to Lend 20 Section 2.02.Notice of Committed Borrowings 22 Section 2.03.Money Market Borrowings 23 Section 2.04.Notice to Banks; Funding of Loans 27 Section 2.05.Notes 28 Section 2.06.Maturity of Loans 29 Section 2.07.Interest Rates 29 Section 2.08.Method of Electing Interest Rates 31 Section 2.09.Fees 32 Section 2.10.Optional Termination or Reduction of Commitments 34 Section 2.11.Mandatory Termination of Commitments 34 Section 2.12.Optional Prepayments 34 Section 2.13.General Provisions as to Payments 34 Section 2.14.Funding Losses 35 Section 2.15.Computation of Interest and Fees 36 Section 2.16.Taxes 36 Section 2.17.Increase of Commitments 40 Section 2.18.Replacement of Banks 41 Section 2.19.Defaulting Banks 42 Section 2.20.Issuance of Letters of Credit; Drawings and Reimbursements; Auto-Extension Letters of Credit; Funding of Participations. 45 ARTICLE 3 Conditions Section 3.01.Effectiveness 53 Section 3.02.Prior Credit Agreement 55 Section 3.03.Borrowings and L/C Credit Extensions 55 i ARTICLE 4 Representations and Warranties Section 4.01.Corporate Existence, Power and Authority 56 Section 4.02.Financial Statements 57 Section 4.03.Litigation 58 Section 4.04.Governmental Authorizations 58 Section 4.05.Members’ Subordinated Certificates 58 Section 4.06.No Violation of Agreements 58 Section 4.07.No Event of Default under the Indentures 59 Section 4.08.Compliance with ERISA 59 Section 4.09.Compliance with Other Laws 60 Section 4.10.Tax Status 60 Section 4.11.Investment Company Act 60 Section 4.12.Disclosure 60 Section 4.13.Subsidiaries 60 Section 4.14.Environmental Matters 60 ARTICLE 5 Covenants Section 5.01.Corporate Existence 61 Section 5.02.Disposition of Assets, Merger, Character of Business, etc 61 Section 5.03.Financial Information 61 Section 5.04.Default Certificates 63 Section 5.05.Notice of Litigation and Defaults 63 Section 5.06.ERISA 64 Section 5.07.Payment of Charges 64 Section 5.08.Inspection of Books and Assets 64 Section 5.09.Indebtedness 65 Section 5.10.Liens 65 Section 5.11.Maintenance of Insurance 66 Section 5.12.Subsidiaries and Joint Ventures 66 Section 5.13.Minimum TIER 67 Section 5.14.Retirement of Patronage Capital 68 Section 5.15.Use of Proceeds 68 ARTICLE 6 Defaults Section 6.01.Events of Default 68 Section 6.02.Actions In Respect Of Letters Of Credit Upon Default 70 Section 6.03.Notice of Default 71 ARTICLE 7 The Administrative Agent Section 7.01.Appointment and Authorization 71 ii Section 7.02.Administrative Agent and Affiliates 71 Section 7.03.Action by Administrative Agent 71 Section 7.04.Consultation with Experts 71 Section 7.05.Liability of Administrative Agent 72 Section 7.06.Indemnification 72 Section 7.07.Credit Decision 73 Section 7.08.Successor Administrative Agent 73 Section 7.09.Documentation Agent and Syndication Agent Not Liable 73 ARTICLE 8 Change in Circumstances Section 8.01.Basis for Determining Interest Rate Inadequate or Unfair 73 Section 8.02.Illegality 74 Section 8.03.Increased Cost and Reduced Return 75 Section 8.04.Base Rate Loans Substituted for Affected Euro-Dollar Loans 77 ARTICLE 9 Miscellaneous Section 9.01.Notices 77 Section 9.02.No Waivers 79 Section 9.03.Expenses; Documentary Taxes; Indemnification 79 Section 9.04.Sharing of Set-offs 80 Section 9.05.Amendments and Waivers 80 Section 9.06.Successors and Assigns 81 Section 9.07.Collateral 83 Section 9.08.Governing Law 84 Section 9.09.Counterparts; Integration 84 Section 9.10.Several Obligations 84 Section 9.11.Severability 85 Section 9.12.Confidentiality 85 Section 9.13.WAIVER OF JURY TRIAL 85 Section 9.14. USA Patriot Act 85 Section 9.15.ICC Transactions 86 iii Schedules Agent Schedule Commitment Schedule Pricing Schedule Schedule 5.03(a) Non-GAAP Subsidiaries Schedule 9.15 ICC Transactions Exhibits Exhibit A
